Citation Nr: 0416675	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for superficial 
fragment wound scars of the left knee, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
perforating gunshot wound to the right thigh, currently rated 
as 30 percent disabling. 

3.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1949 to May 1951.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted a 10 percent rating for superficial 
fragment wound scars of the left knee.  The rating decision 
also denied an increased rating for residuals of a 
perforating gunshot wound to the right thigh, and entitlement 
to a TDIU.  

In an April 2000 notice of disagreement (NOD) the veteran 
expressed disagreement with the RO's denial as to all three 
issues currently before the Board.  In the July 2000 
statement of the case, however, the RO addressed only the 
left knee disorder and TDIU claims.  The veteran, through his 
representative, in a VA Form 9 filed in July 2000, stated 
that he was only appealing those issues addressed in the 
statement of the case.  Accordingly, the Board in its April 
2001 remand did not consider the residuals of right thigh 
gunshot wound issue to be before it.  

In an August 2002 order dismissing the veteran's appeal for 
lack of jurisdiction, the United States Court of Appeals for 
Veterans Claims (Court) concurred that the veteran had not 
perfected an appeal to the Board for the claim of entitlement 
to an increased evaluation for residuals of right thigh 
gunshot wound, and had in fact withdrawn his appeal by filing 
a July 2000 Form 9 which only addressed other issues.  The 
Court nonetheless directed the RO to issue a statement of the 
case responsive to the April 2000 notice of disagreement as 
to the residuals of right thigh gunshot wound issue.  The RO 
issued a statement of the case as to the issue in March 2002, 
and the veteran submitted a Form 9 in April 2002 perfecting 
his appeal of the claim of entitlement to an increased rating 
for residuals of gunshot wound to the right thigh.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), the obligations of VA with respect to the 
duty to assist and to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits are defined.  To implement this law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is known 
generally as the Veterans Claims Assistance Act (VCAA), and 
letters explaining such obligations to the veteran are known 
as VCAA letters.  

In its April 2001 Remand, the case was returned for VCAA 
compliance to include proper notice.  In turn, the RO issued 
a May 2001 VCAA letter addressing generally claims for 
service connection, but not the increased rating claims or 
the TDIU claim which were the subject of remand.  In an 
October 2002 supplemental statement of the case the RO 
referenced a May 2001 VCAA letter as fulfilling the duty to 
request from the veteran evidence in support of his increased 
rating claims, even though that letter made no such requests.  
Notably, however, VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 
5, 2004) does not relieve VA's duty to provide additional 
corrective VCAA notice, because the May 2001 VCAA letter 
failed to completely satisfy notice requirements.  

Accordingly, remand is again required to issue a full VCAA 
notice and appropriate development.  VA must notify the 
veteran of the evidence that has been obtained by VA, provide 
notice of evidence that is still needed to substantiate the 
appealed claims, provide notice of specific evidence that the 
appellant is expected to provide, provide notice that the 
claimant should submit any additional pertinent evidence he 
may have in furtherance of his claim; and provide notice of 
what specific portion of the evidence necessary to 
substantiate the claim VA will secure.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Additionally, in retrospect, VCAA notice has also not been 
issued to the veteran in the correct chronological sequence, 
with notice being issued prior to initial RO adjudication, as 
set forth in 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159.  
Thus, additional development is necessary, to include 
addressing whether the appellant has been prejudiced in 
development and adjudication of the claims at issue, by VA's 
failure to follow the VCAA development sequence outlined in 
the law.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should notify the 
veteran of the evidence not of record 
necessary to substantiate his 
remanded claims, provide notice of 
the specific information and evidence 
that VA will obtain, and provide 
notice of the specific information 
and evidence that he must submit.  
The RO should also notify the 
appellant that it is his 
responsibility to submit all 
pertinent evidence in his possession.  
The RO should inform the veteran that 
VA will make efforts to obtain any 
additional as-yet-unobtained relevant 
evidence, such as VA and non-VA 
medical records, or records from 
government agencies, if he identifies 
such records and the custodians 
thereof.  VA must notify the veteran 
of evidence he identified that could 
not be obtained so that he may 
attempt to obtain the evidence 
himself.  

2.  The RO should also specifically 
make a determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial RO 
adjudication of the claimant's claims 
on appeal.  38 U.S.C.A. §§ 5100, 
5103(a).  

3.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
his remanded claims but have not yet 
been associated with the claims 
folder.  He should be asked to 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain any additional 
treatment records.   Thereafter, the 
RO should attempt to obtain all 
indicated records which are not 
already in the claims file.  This 
should include any Martinsburg VAMC 
records since December 2003.  If 
records are not obtained from any 
private source identified by the 
veteran, the RO must notify him that 
he is responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

4.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded 
claims.  If any determination remains 
adverse, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should then allow 
the applicable time to respond.  The 
RO must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claims.  
Quartuccio.  Care must be exercised 
to ensure that prejudicial error did 
not result from any failure to 
provide complete and timely notice, 
pursuant to the chronological 
sequence set forth at 38 U.S.C.A. 
§§ 5100, 5103(a) as applicable to his 
claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


